Order entered April 30, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00329-CV

                           IN THE INTEREST OF M.M., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-17-01300-W

                                             ORDER
       Before the Court is court reporter Martha Grant’s April 29, 2019 request for an extension

of time to file the record. She states the transcript is complete, but the exhibits need to be copied.

       We GRANT the extension request and ORDER the record be filed no later than May 3,

2019. As the reporter’s record in this accelerated appeal from a parental termination case was

first due March 28, 2019 and two orders have issued concerning the record, we again caution

Ms. Grant that failure to file the record as directed may result in an order that she not sit as a

court reporter until she complies.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Andrea

Martin, Presiding Judge of the 304th Judicial District Court; Ms. Grant; and, the parties.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE